PER CURIAM:
Jimmy Bowman filed a petition for a writ of mandamus and an amended mandamus petition seeking an order directing the district court to rule on his motion seeking reconsideration of a nondispositive order in his 28 U.S.C. § 2255 (2000) proceeding and to act on his.§ 2255 motion. He also asks this court to direct the district court to order the government to arrange transcription of a suppression hearing. Our review of the docket sheet reveals that the transcript has been prepared and that the district court has entered final judgment in the § 2255 proceeding. Accordingly, although we grant Bowman leave to proceed in forma pauper-is, we deny the mandamus petition as moot. Bowman’s motion for judicial notice is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.